

116 S1006 IS: Empowering States' Rights To Protect Consumers Act of 2019
U.S. Senate
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1006IN THE SENATE OF THE UNITED STATESApril 3, 2019Mr. Whitehouse (for himself, Mr. Reed, Mr. Merkley, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Truth in Lending Act to empower the States to set the maximum annual percentage rates
			 applicable to consumer credit transactions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Empowering States' Rights To Protect Consumers Act of 2019. 2.Limits on annual percentage ratesChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end the following:
			
				140B.Limits on
 Annual Percentage RatesNotwithstanding any other provision of law, the annual percentage rate applicable to any consumer credit transaction (other than a residential mortgage transaction), including any fees associated with such a transaction, may not exceed the maximum rate permitted by the laws of the State in which the consumer resides..